Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 19, 2017

The Court of Appeals hereby passes the following order:

A16A2022. BREWTON v. McKINLEY.

      After the trial court denied the Appellant/Defendant’s motion for summary
judgment, this court granted his application for discretionary appeal. With the benefit
of having reviewed the entire record in this appeal, including four depositions and
two oral arguments, we conclude that the application to appeal was improvidently
granted. Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/19/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.